PER CURIAM.
Upon a complaint by The Florida Bar, this Court appointed a referee to conduct a hearing regarding Pafford’s alleged misconduct. Pafford tendered a conditional guilty plea for consent judgment,* acknowledging his violation of Disciplinary Rules 1-102(A)(4) and 6-101(A)(3) of the Code of Professional Responsibility. The referee recommended that Pafford receive a public reprimand to be administered by the Board of Governors of The Florida Bar.
Neither side contests the referee’s report which we hereby adopt. Respondent, John W. Pafford, shall appear before the Board of Governors of The Florida Bar to receive a public reprimand.
Judgment for costs in the amount of $1,192.08 is hereby entered against respondent, for which let execution issue.
It is so ordered.
BOYD, C.J., and ALDERMAN, MCDONALD, EHRLICH and SHAW, JJ., concur.

 We feel it unnecessary to publish the full text of the plea. The Court file is open for inspection.